EXHIBIT EBITDA represents net income before interest, taxes, depreciation and amortization.EBITDA is presented here because NV Energy, Inc. (the “Company”) considers it a supplemental measure of its performance and believes debt-holders frequently use EBITDA to analyze operating performance and debt service capacity.EBITDA has limitations as an analytical tool, and you should not consider it in isolation, or as a substitute for analysis of our operating results as reported under GAAP.Some of these limitations are: • EBITDA does not reflect cash expenditures, or future requirements for capital expenditures, or contractual commitments; • EBITDA does not reflect changes in, or cash requirements for, working capital needs; • EBITDA does not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on debts; • Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and EBITDA does not reflect any cash requirements for such replacements; and • Other companies in this industry may calculate EBITDA differently than we do, which will limit its usefulness as a comparative measure. Because of these limitations, the Company’s management relies primarily on our GAAP results as a measure of the Company’s performance and uses EBITDA on a supplemental basis. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) NV Energy, Inc. EBITDA Nine Months ended September 30, Year ended December 31, LTM September 30, 2009 2008 2008 2007 2006 2009 Net Income $ 178,785 $ 210,975 $ 208,887 $ 197,295 $ 277,451 $ 176,697 Interest charges (including AFUDC(1)) 250,996 213,500 300,857 279,788 311,088 338,353 Income taxes 80,704 99,146 95,354 87,555 145,605 76,912 Depreciation and amortization 240,912 185,656 260,608 235,532 228,875 315,864 EBITDA $ 751,397 $ 709,277 $ 865,706 $ 800,170 $ 963,019 $ 907,826 EBITDA/Interest Expense 2.99 x 3.32 x 2.88 x 2.86 x 3.10 x 2.68 x Debt/EBITDA 7.40 x 6.77 x 6.09 x 5.31 x 4.16 x 6.12 x NV Energy, Inc. Interest charges (including AFUDC(1)) $ 250,996 $ 213,500 $ 300,857 $ 279,788 $ 311,088 $ 338,353 Long-Term debt $ 5,549,052 $ 4,793,078 $ 5,266,982 $ 4,137,864 $ 4,001,542 $ 5,549,052 Current maturities of long term debt 9,286 9,794 9,291 110,285 8,348 9,286 Total Debt $ 5,558,338 $ 4,802,872 $ 5,276,273 $ 4,248,149 $ 4,009,890 $ 5,558,338 Nevada Power Company EBITDA Nine Months ended September 30, Year ended December 31, LTM September 30, 2009 2008 2008 2007 2006 2009 Net Income $ 140,941 $ 165,482 $ 151,431 $ 165,694 $ 224,540 $ 126,890 Interest charges (including AFUDC(1)) 170,535 130,732 186,822 174,667 176,612 226,625 Income taxes 65,857 80,942 71,382 78,352 117,510 56,297 Depreciation and amortization 160,869 120,855 171,080 152,139 141,585 211,094 EBITDA $ 538,202 $ 498,011 $ 580,715 $ 570,852 $ 660,247 $ 620,906 EBITDA/Interest Expense 3.16 x 3.81 x 3.11 x 3.27 x 3.74 x 2.74 x Debt/EBITDA 6.89 x 5.99 x 5.84 x 4.44 x 3.61 x 5.98 x Nevada Power Company Interest charges (including AFUDC(1)) $ 170,535 $ 130,732 $ 186,822 $ 174,667 $ 176,612 $ 226,625 Long-Term debt $ 3,701,308 $ 2,975,201 $ 3,385,106 $ 2,528,141 $ 2,380,139 $ 3,701,308 Current maturities of long term debt 9,286 8,656 8,691 8,642 5,948 9,286 Total Debt $ 3,710,594 $ 2,983,857 $ 3,393,797 $ 2,536,783 $ 2,386,087 $ 3,710,594 Sierra Pacific Power Company EBITDA Nine Months ended September 30, Year ended December 31, LTM September 30, 2009 2008 2008 2007 2006 2009 Net Income $ 58,206 $ 68,052 $ 90,582 $ 65,667 $ 57,709 $ 80,736 Interest charges (including AFUDC(1)) 51,473 51,458 72,712 60,735 71,506 72,727 Income taxes 25,926 29,423 37,603 26,009 27,829 34,106 Depreciation and amortization 80,043 64,801 89,528 83,393 87,279 104,770 EBITDA $ 215,648 $ 213,734 $ 290,425 $ 235,804 $ 244,323 $ 292,339 EBITDA/Interest Expense 4.19 x 4.15 x 3.99 x 3.88 x 3.42 x 4.02 x Debt/EBITDA 6.32 x 6.05 x 4.81 x 5.03 x 4.39 x 4.66 x Sierra Pacific Power Company Interest charges (including AFUDC(1)) $ 51,473 $ 51,458 $ 72,712 $ 60,735 $ 71,506 $ 72,727 Long-Term debt $ 1,362,002 $ 1,292,867 $ 1,395,987 $ 1,084,550 $ 1,070,858 $ 1,362,002 Current maturities of long term debt - 1,139 600 101,643 2,400 - Total Debt $ 1,362,002 $ 1,294,006 $ 1,396,587 $ 1,186,193 $ 1,073,258 $ 1,362,002 (1) Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction.
